DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of co-pending Patent No. US 11,221,704 B2. Although the claims at issue are not identical, they are not patentably distinct from each other:  claim 1 of the co-pending patent recites the similar limitations as in claim 17 of the co-pending patent and more limitations as shown below, and Geurts et al. (US 2015/0373083 A1) teaches them.  At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the co-pending patent to further comprise “first electronic device 110” and “second electronic device 130” to perform the step of “obtaining/selecting the appropriate control user interface” for “establishing 420 a wireless network connection between the first electronic device and the second electronic device” via, e.g., “Bluetooth, Wifi, LTE, etc.” while generating receiving “modulated signals” via the “body transmission channel 160”, as taught by Guerts in view of Kruglick, in order to provide a device “a user friendly solution for controlling an electronic device with another device” (Guerts, [0005]) by “establishing communications between the mobile device and the host device for identification, transactions, file transfers, or other purposes” (Kruglick, [0003]). Please also see the following claim rejections for detailed analysis:
Present Application
US 11,221,704 B2
1. A computing device configured for screen-to-screen (STS) communication, the computing device comprising: …
Geurts, FIG. 1, [0042]-[0045] and [0051].
14. The computing device of claim 1, further comprises: … 

16. The computing device of claim 14, wherein the STS communication unit comprises: …
Kruglick, FIGS. 2-3, [0029].
17. The computing device of claim 16, wherein the STS communication unit is configured to communicate data via the STS communication by:
    generating, by the drive-sense module, a drive-sense signal having an oscillating component,
    driving, via a single line by the drive-sense module, the drive-sense signal onto a touch sense element of the touch sensor,

    detecting, by the touch screen processing module, a touch on the touch sense element based on a change to the drive-sense signal; and
    while the touch is detected, modulating, by the drive-sense module, the drive-sense signal with the data to produce a modulated data signal on the single line.
1. A method comprising:



    generating, by a first computing device, a drive-sense signal having an oscillating component,
    driving, by the first computing device, the drive-sense signal on a single line on to a first touch sense element of the first computing device,
    detecting, by the first computing device, a touch on the first touch sense element based on a change to the drive-sense signal on the single line,
    while the touch is detected, modulating, by the first computing device, the drive-sense signal with data to produce a modulated data signal on the single line;


	Claims 2-20 directly or indirectly depend from claim 1, and are rejected for the same reason above.  Please see the following claim rejections for detailed analysis. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 recites the limitation “a computing device” in the preamble, and the computing device comprises “a processing module configured to determine, for interaction between a user computing device and an interactive computing device, an interactive type associated with the interaction”.  Then, claim 15 later recites that the “computing device” is the “interactive computing device”.  That is, a same “computing device” is referred by two misleadingly different names, i.e., “computing device” and “interactive computing device”.  One of ordinary skill in the art would not clearly understand how the “computing device” and the “interactive computing device” are different in terms of their elements, structures, etc.  
Accordingly, claim 1 is misleading and indefinite.  Examiner suggests amending the preamble to be just “interactive computing device” and amend the rest of the claims accordingly.
	Claims 2-20 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geurts et al. (US 2015/0373083 A1).
	As to claim 1, Geurts discloses a computing device (Geurts, FIG. 1, [0042], “first electronic device 110” or “second electronic device 130”) configured for (Geurts, see FIG. 1) screen-to-screen (STS) communication (Geurts, FIG. 1, [0042], “second body coupled communication interface 134”), the computing device comprising: 5 
	an interface (Geurts, FIG. 1, [0042], e.g., “second body coupled communication interface 134”); 
	memory (Geurts, FIG. 1, [0045], “internal storage 142”); and 
	10a processing module (Geurts, FIG. 1, [0042], “controller 136”) operably coupled to (Geurts, see FIG. 1) the memory (Geurts, FIG. 1, [0045], “internal storage 142”) and the interface (Geurts, FIG. 1, [0042], e.g., “second body coupled communication interface 134”), wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is configured to: 
	determine, for an interaction between (Geurts, FIG. 1, [0042], e.g., via “body transmission channel 160”) a user computing device (Beurts, FIG. 1, [0041], “ first electronic device 110”) and an interactive computing device (Geurts, FIG. 1, [0042], “second electronic device 130”), an interaction type associated with the interaction (Geurts, FIG. 2, [0051], “In the system 200 of FIG. 2, not only identification data of the electronic photo frame 210 is transmitted via the body transmission channel 160 but also connection set-up data which comprises enough information for the tablet computer 230 to set up a wireless network connection between a the second wireless interface 242 and the first wireless interface 224”); 
	determine one or more data types for supporting the interaction based on the interaction 15type (Geurts, FIG. 2, [0051], “the received connection set-up data is used to establish the wireless network connection via the wireless interfaces 224, 242 between the electronic photo frame 210 and the tablet computer 230. The established wireless network connection may be used to communicate information between the electronic photo frame 210 and the tablet computer 230”); 
	determining available communication types of a plurality of communication types for supporting the interaction (Geurts, FIG. 2, [0051], “The connection set-up data may comprise, for example, a security key for establishing the wireless network connection, and/or information about the channels at which the first wireless interface 224 operates, and/or the network identification name of the first wireless interface 224, etc. ”); 
	determine data type communication restrictions for each of the one or more data types, wherein a first data type of the one or more data types is restricted to a first communication 20type of the plurality of communication types, wherein the first communication type is an STS communication via a transmission medium, and wherein the transmission medium includes one of a body as a network (BaaN), and a close proximity (Geurts, FIG. 2, [0053], e.g., “the electronic photo frame 210 provides to the tablet computer 230 information about its capabilities. This information may be send via the body transmission channel 160 or via another established (wireless) communication channel. The information of capabilities comprises, for example, whether the electronic photo frame 210 is able to store additional pictures for presentation in the slide show, whether the electronic photo frame 210 is capable of presenting video files, etc.”); 
	determine whether the available communication types allow for the interaction in accordance with the data type communication restrictions (Geurts, FIG. 2, [0053], e.g., “This information may be used by the tablet computer 230 to obtain/select the appropriate control user interface. It may be used by the table computer 230 to add specific options to the control user interface or to remove specific options”); and 
	25when the available communication types allow for the interaction, set up communications for executing the interaction (Geurts, FIG. 4, [0065], e.g., “g) establishing 420 a wireless network connection between the first electronic device and the second electronic device”).  
	As to claim 2, Geurts discloses the computing device of claim 1, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to determine the interaction type is one of: 30 
	a one-way data exchange; SGS00210-0275a two-way data exchange; a purchase transaction; a registration transaction; a physical access transaction; 5an equipment enable transaction; and a pre-paid transaction (Geurts, [0062], e.g., “the body transmission channel may be used to securely transmit other data which relates to the payment transactions, such as account information, public keys, amount to be paid, etc. The presented payment user interface allows the user to provide control input which is, for example, a confirmation that the payment terminal may deduct the payment amount from the account of the user”).  
	As to claim 3, Geurts discloses the computing device of claim 1, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to determine a data type of the one or more data types is one of: 10 
	private information; publicly available information; payment information; transaction information; 15STS communication account information; and user application account information (Geurts, [0062], e.g., “the body transmission channel may be used to securely transmit other data which relates to the payment transactions, such as account information, public keys, amount to be paid, etc. The presented payment user interface allows the user to provide control input which is, for example, a confirmation that the payment terminal may deduct the payment amount from the account of the user”).  
	As to claim 4, Geurts discloses the computing device of claim 3, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to determine the private information includes one or more of: 20 
	biometric information; a personal identification number; a password; security code; and 25confidential data at time of the interaction (Beurts, FIG. 1, e.g., [0044], “the first body coupled communication interface 116 transmits identification data based on the ID 112 of the first electronic device 110 via the body transmission channel 160 towards the second body coupled communication interface 134”).  
	As to claim 5, Geurts discloses the computing device of claim 3, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to determine the publicly available information includes one or more of: 30weather reports; stock market information; SGS00210-0276traffic information; and public social media information (Geurts, [0046], “For example, then the control user interface is a sort of HTML based webpage, the HTML webpage may comprise information which has to be sent to the first electronic device when a specific button is pressed”; it is inherent that the “information” comprised by the “HTML webpage” may include commonly publicly available information such as “weather reports”, “stock market information”, etc.).  
	As to claim 6, Geurts discloses the computing device of claim 3, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to 5determine the data type communication restrictions include one or more of: 
	private information is restricted to the body as a network (BaaN) STS communication (Geurts, FIG. 1, [0041], “The body coupled communication interface 116 is configured to transmit identification data which relates to the identity of the first electronic device 110 via a body transmission channel 160 following a body of a user 150 who touches the first body coupled communication interface 116”); publicly available information is unrestricted; payment information is restricted to the STS communication; 10transaction information is unrestricted; STS communication account information is restricted to one or more of the STS communication and a cellular communication; and user application account information is restricted from using a wireless local area network communication.  
	As to claim 9, Geurts discloses the computing device of claim 1, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to determine the plurality of communication types include two or more of: 
	the STS communication; 30a cellular communication; a Bluetooth communication; and SGS00210-0277a wireless local area network communication (Geurts, FIG. 2, [0051], “It is advantageous to establish, in addition to the body transmission channel 160, another wireless network connection to increase the capacity of the communication channels between the two device 210, 230 and/or to allow the user to release one of his hands from the frame 214 of the electronic photo frame 210 such that he is able to provide input to the tablet computer 230 with both hands. Examples of wireless communication technologies, which may be used to communicate via the wireless network connection, are Bluetooth, Wifi (wireless communication according to one of the 802.11 protocols), Zigbee (or other wireless communication protocol according to one of the 802.15 protocols), WiMax (Broadband Wireless Access—IEEE 802.16 standard), UMTS, LTE, etc.”).  
	As to claim 10, Geurts discloses the computing device of claim I, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to set up the communications by: 5 
	instructing the interactive computing device (Geurts, FIG. 3, [0057], “second device 330”) and the user computing device (Geurts, FIG. 3, [0057], “first device 310”) to communicate data of the first data type associated with the interaction via the STS communication (Geurts, FIG. 3, [0057], e.g., “sending connection set-up data “Con Data” from the first device 310 to the second device 330 via a body transmission channel”) and to communicate second data of a second data type associated with the interaction via a second communication type of the plurality of communication types (Geurts, FIG. 3, [0057], e.g., “Subsequently, the second electronic device 330 connects the first electronic device 310 via a wireless transmission medium and the establishing of the connection may be confirmed by the first electronic device 310 via the wireless transmission medium”).  
	As to claim 11, Geurts discloses the computing device of claim 10, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to set up the communications by: 
	instructing the interactive computing device (Geurts, FIG. 3, [0057], “second device 330”) and the user computing device (Geurts, FIG. 3, [0057], “first device 310”) to communicate data 15via the STS communication (Geurts, FIG. 3, [0057], e.g., “sending connection set-up data “Con Data” from the first device 310 to the second device 330 via a body transmission channel”) via a particular one of the transmission medium (Geurts, FIG. 3, [0057], e.g., the “body”).  
	As to claim 12, Geurts discloses the computing device of claim 1, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to set up the communications by: 
	20determining security mechanisms (Geurts, FIG. 2, [0051], e.g., “The connection set-up data may comprise, for example, a security key for establishing the wireless network connection, and/or information about the channels at which the first wireless interface 224 operates, and/or the network identification name of the first wireless interface 224, etc.”) for the interactive computing device (Geurts, FIG. 3, [0057], “second device 330”) and the user computing device (Geurts, FIG. 3, [0057], “first device 310”) to utilize for communicating data for the interaction (Geurts, FIG. 2, [0051], e.g., “The connection set-up data may comprise, for example, a security key for establishing the wireless network connection, and/or information about the channels at which the first wireless interface 224 operates, and/or the network identification name of the first wireless interface 224, etc.”).  
	As to claim 13, Geurts discloses the computing device of claim 12, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to determine the security mechanisms (Geurts, FIG. 2, [0051], e.g., “The connection set-up data may comprise, for example, a security key for establishing the wireless network connection, and/or information about the channels at which the first wireless interface 224 operates, and/or the network identification name of the first wireless interface 224, etc.”) include one or more of: 25 an interaction security code; and an encryption type (Geurts, FIG. 2, [0051], e.g., the “security key”).  
	As to claim 14, Geurts discloses the computing device of claim 1 further comprises: 
	an STS communication unit (Geurts, FIG. 1, [0041], “first body coupled communication interface 116” and “second body coupled communication interface 134”) operable to communicate first data supporting the interaction via the STS communication (Geurts, FIG. 1, [0041], “body transmission channel 160”); 
	5a cellular communication unit operable to communicate second data supporting the interaction via a cellular communication; a wireless local area network communication unit operable to communicate third data supporting the interaction via a wireless local area network communication; and a Bluetooth communication unit operable to communicate fourth data supporting the interaction 10via a Bluetooth communication (Geurts, [0051], “Examples of wireless communication technologies, which may be used to communicate via the wireless network connection, are Bluetooth, Wifi (wireless communication according to one of the 802.11 protocols), Zigbee (or other wireless communication protocol according to one of the 802.15 protocols), WiMax (Broadband Wireless Access—IEEE 802.16 standard), UMTS, LTE, etc.”).  
	As to claim 18, Geurts discloses the computing device of claim 1, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to: 
	determine the one or more data types includes a second data type;15 determine the data type communication restrictions for the second data type is unrestricted (Geurts, FIG. 2, [0053], e.g., “This information may be used by the tablet computer 230 to obtain/select the appropriate control user interface. It may be used by the table computer 230 to add specific options to the control user interface or to remove specific options”); 
	determine the available communication types includes a wireless local area network communication; 20determine the available communication types allow for the interaction in accordance with the data type communication restrictions; and further set up the communications such that data of the second data type is communicated via the 25wireless local area network communication (Geurts, FIG. 2, [0051], “It is advantageous to establish, in addition to the body transmission channel 160, another wireless network connection to increase the capacity of the communication channels between the two device 210, 230 and/or to allow the user to release one of his hands from the frame 214 of the electronic photo frame 210 such that he is able to provide input to the tablet computer 230 with both hands. Examples of wireless communication technologies, which may be used to communicate via the wireless network connection, are Bluetooth, Wifi (wireless communication according to one of the 802.11 protocols), Zigbee (or other wireless communication protocol according to one of the 802.15 protocols), WiMax (Broadband Wireless Access—IEEE 802.16 standard), UMTS, LTE, etc.”).  
	As to claim 19, Geurts discloses the computing device of claim 18, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to: 
	30determine the one or more data types includes a third data type; SGS00210-0280determine the available communication types include a cellular communication; determine the data type communication restrictions for the third data type is restricted to the cellular communication (Geurts, FIG. 2, [0053], e.g., “This information may be used by the tablet computer 230 to obtain/select the appropriate control user interface. It may be used by the table computer 230 to add specific options to the control user interface or to remove specific options”); 5 
	determine the available communication types allow for the interaction; and set up the communications such that data of the third data type is communicated via the cellular communication (Geurts, FIG. 2, [0051], “It is advantageous to establish, in addition to the body transmission channel 160, another wireless network connection to increase the capacity of the communication channels between the two device 210, 230 and/or to allow the user to release one of his hands from the frame 214 of the electronic photo frame 210 such that he is able to provide input to the tablet computer 230 with both hands. Examples of wireless communication technologies, which may be used to communicate via the wireless network connection, are Bluetooth, Wifi (wireless communication according to one of the 802.11 protocols), Zigbee (or other wireless communication protocol according to one of the 802.15 protocols), WiMax (Broadband Wireless Access—IEEE 802.16 standard), UMTS, LTE, etc.”).  
	As to claim 20, Geurts discloses the computing device of claim 19, wherein the processing module (Geurts, FIG. 1, [0042], “controller 136”) is further configured to: 
	determine the one or more data types includes a fourth data type; 15 determine the available communication types include a Bluetooth communication; determine the data type communication restrictions for the fourth data type is restricted to one of the cellular communication and the Bluetooth communication (Geurts, FIG. 2, [0053], e.g., “This information may be used by the tablet computer 230 to obtain/select the appropriate control user interface. It may be used by the table computer 230 to add specific options to the control user interface or to remove specific options”); 20 
	determine the available communication types allow for the interaction; and set up the communications such that data of the fourth data type is communicated via one of the cellular communication and the Bluetooth communication (Geurts, FIG. 2, [0051], “It is advantageous to establish, in addition to the body transmission channel 160, another wireless network connection to increase the capacity of the communication channels between the two device 210, 230 and/or to allow the user to release one of his hands from the frame 214 of the electronic photo frame 210 such that he is able to provide input to the tablet computer 230 with both hands. Examples of wireless communication technologies, which may be used to communicate via the wireless network connection, are Bluetooth, Wifi (wireless communication according to one of the 802.11 protocols), Zigbee (or other wireless communication protocol according to one of the 802.15 protocols), WiMax (Broadband Wireless Access—IEEE 802.16 standard), UMTS, LTE, etc.”).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Geurts et al. (US 2015/0373083 A1) in view of Liu et al. (US 2016/0360564 A1).
	As to claim 7, Geurts does not teach the computing device of claim 6, wherein the processing module is further configured to determine a preference level for each data type in accordance with the data type communication restrictions.  
	However, Liu teaches the concept that the processing module (Liu, FIG. 1, [0065], “the decision application 170 executed by the application processor 105”) is further configured to determine a preference level for each data type (Liu, FIGS. 1-2, [0047], e.g., “the ISM chip 130 selects the antenna configuration based upon a preference as indicated in the selection table 180. In addition, the preference may also be selected at least partially upon performance”) in accordance with the data type communication restrictions (Liu, FIGS. 1-2, [0047], e.g., “As discussed above, the selection may be based on the performance and receiving errors for a receiving aspect of the communication functionality and a maximum transmission power of the transmitting aspect. In another manner, the receiving aspect may make the selection on performance while the transmitting aspect may make the selection on a previous receiving antenna that was used”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of “establishing 420 a wireless network connection between the first electronic device and the second electronic device” taught by Geurts to be further performed based on the preferences defined by the “selection table 180”, as taught by Liu, in order to provide “the use of the radio and the antenna arrangement in an efficient manner … based upon an existing condition of the communication chips including a specific absorption rate (SAR) condition and a coexistence condition, the exemplary embodiments provide a mechanism by which the selection table is utilized to minimize the adverse effects associated with either or both conditions” (Liu, [0012]). 
	As to claim 8, Liu teaches the computing device of claim 6, wherein the processing module (Liu, FIG. 1, [0065], “the decision application 170 executed by the application processor 105”) is further configured to determine a first preference level for the transaction information is the cellular communication and a second preference level for the transaction information is the wireless local area network communication, wherein the first preference level has a higher preference than the second preference level (Liu, FIGS. 1-3, [0045], “When the coexistence condition exists, the selection table 180 may define the antenna configuration to be selected such that the performance of the cellular chip 120 and the ISM chip 130 is maximized under the present conditions”).  Examiner renders the same motivation as in claim 7.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Geurts et al. (US 2015/0373083 A1) in view of Kruglick (US 2011/0304583 A1, IDS dated Jan. 5, 2022).
	As to claim 15, Geurts teaches the computing device of claim 14, wherein the computing device is the interactive computing device (Geurts, FIG. 3, [0057], “second device 330”), and the STS communication unit (Geurts, FIG. 1, [0041], “first body coupled communication interface 116” and “second body coupled communication interface 134”) is configured to communicate the first data via the STS communication (Geurts, FIG. 1, [0041], “body transmission channel 160”) by: 15 
receiving, by a touch sense element (Geurts, FIG. 1, [0043], “an electrode 114, 132 which must be touched by the user 150”) of the STS communication unit (Geurts, FIG. 1, [0043], “body coupled communication interfaces 116, 134”) a data signal.
	Geurts does not teach the data signal to be “a modulated data signal from the user computing device configured for STS communication via the transmission medium and a second touch sense element of the user computing device”; and “demodulating, by the STS communication unit, the modulated data signal to recover data regarding the interaction”.
	However, Kruglick teaches the concepts of the data signal to be a modulated data signal from the user computing device configured for STS communication via the transmission medium and a second touch sense element of the user computing device (Kruglick, FIG. 2, [0034], “the touch-screen communications module 260 can be configured to modulate the field generating signal 242, such as a series of drive pulses as detailed in FIG. 3”); and 
	demodulating, by the STS communication unit, the modulated data signal to recover data regarding the interaction (Kruglick, FIG. 2, [0034], “Detection of this modulated field at the second touch-screen 150B can thus be utilized to communicate information from the first touch-screen 150A to the second touch-screen 150B by encoding the information within the signal modulation”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “electrode 114, 132 which must be touched by the user 150” taught by Geurts to further perform the step of “encoding the information within the signal modulation”, as taught by Kruglick, in order to “establish communications between the mobile device and the host device for identification, transactions, file transfers, or other purposes” (Kruglick, [0003]).
	As to claim 16, Kruglick teaches the computing device of claim 14, wherein the STS communication unit comprises: 
	25a touch sensor (Kruglick, FIG. 2, [0034], “touch-screen communications module 260”); 
	a drive-sense module (Kruglick, FIGS. 2-3, [0029], “a drive electrode 220A and a detect electrode 230A”); and 
	a touch screen processing module (Kruglick, FIG. 2, [0029], e.g., “drive/detection circuit arrays 252 254” of “touch-screens 150A, 150B”).  Examiner renders the same motivation as in claim 15.

Allowable Subject Matter
Claim 17 would be allowable if a terminal disclaimer is submitted to overcome the rejections under the non-statutory double patenting  and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 17, Kruglick teaches the computing device of claim 16, wherein the STS communication unit (Kruglick, FIG. 2, [0029], e.g., “two touch-screens 150A, 150B”) is configured to communicate data via the STS communication (Kruglick, FIG. 2, [0029], via “electromagnetic field 240 coupling”) by: 
generating, by the drive-sense module (Kruglick, FIG. 2, [0029], “drive electrode(s) 220A 220B”), a drive-sense signal (Kruglick, FIG. 3, [0039], “field generating signal 242A”) having an oscillating component (Kruglick, see FIG. 3).
However, the closest known prior art, i.e., Geurts et al. (US 2015/0373083 A1), Liu et al. (US 2016/0360564 A1), Kruglick (US 2011/0304583 A1, IDS dated Jan. 5, 2022), Bengtsson et al. (US 2014/0313154 A1), Corroy et al. (US 2011/0227856 A1) and Visweswara et al. (US 2016/0050516 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “driving, via a single line by the drive-sense module, the drive-sense signal onto a touch sense element of the touch sensor”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Bengtsson et al. (US 2014/0313154 A1) teaches the concept of “touch display including a body-coupled signal” (Abs.); (2) Corroy et al. (US 2011/0227856 A1) teaches the concept of “the techniques of body coupled communication (BCC) … on the basis of an assumed secured BCC communication of the ID” (Abs.); and (3) Visweswara et al. (US 2016/0050516 A1) teaches the concept of “a method of waking-up body coupled receiver of a body coupled communication device” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 30, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***